DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 11/18/2019.  	Claims 1-15 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 11/18/2019 are accepted. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 01/14/2020 and 09/27/2021 have been considered. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of the Applicant’s IDS forms 1449 filed on 01/14/2020 and 09/27/2021 are attached to this office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-4 and 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over International Pub No. WO 2009/097577 A1 to Fairbanks, (hereinafter, “Fairbanks”) in view of EP Pub. No. EP 2663110 A1 to Boucher, (hereinafter, “Boucher”), as disclosed in IDS submitted on 01/14/2020.
As per claim 1, Fairbanks teaches a wireless authentication system comprising: 
(Fairbanks, [0060] “Figure 3 is a diagram illustrating an RFID tag circuit 300 in accordance with one embodiment. Tag circuit 300 can comprise an analog front end 302, baseband circuit 304, memory 306, and PRSG 308, which can be similar to PRSG 400 as described above. Analog front end 302 can be configured to send and receive radio frequency signals via antenna 310. Thus, analog front end 302 can comprise the rectifiers, regulators, modulators, demodulators, oscillators, filters, etc., required to receive a radio frequency signal, convert it to, or demodulate it to a digital signal and to transmit a radio frequency signal, modulated by a digital signal.”), the first processing circuitry to: 
produce an identifier request for an identifier (ID) and cause the first antenna to transmit the identifier request (Fairbanks, para. [0068] “the reader executes a request for the tag's identifier. In step 504, the tag responds by sending its identifier. Other than the identifier, however, the tag's memory cannot be read without the correct password. In order to supply the correct password, in step 506 the reader looks up the password associated with the identifier received in step 504…The key is used to encrypt the stored password for the tag's identifier. The encrypted password is transmitted to the tag in step 508.”); 
receive the ID in a response to the identifier request; identify, based on the ID and data in the first memory, a location of a second memory to access (Fairbanks, para. [0069] “The tag receives and decrypts the password in step 510 and compares it with its stored password in step 512. If the password is correct then the status of the successful transmission is acknowledged to the reader in step 526. The reader then can access the memory or a portion of the memory, e.g., according to the segregation of memory by password type.”); 
(Fairbanks, para. [0070] “when the reader receives the acknowledgement in step 528, it can store the taps and cycle information. In step 530, the reader can transmit a read memory command, which can be received and processed by the tag in step 532.”); and 
receive a response to the access request (Fairbanks, para. [0076] “If the authentication works, then process exits to step 522. If not, then the tag transmits a negative acknowledgement in step 616. The interrogator will then construct a new key and use it to encrypt a password in step 618. The encrypted password is then transmitted in step 620. The tag receives the new password in step 622 and constructs a key to use in decrypting the encrypted password in step 624. The tag can then transmit an acknowledgement in step 626, which can be received by the interrogator in step 628, assuming the process works this time.”); 
a passive wireless communication device comprising a second memory, second processing circuitry, a second antenna, and a power harvesting circuitry to convert electromagnetic power incident on the second antenna to electrical power for the second memory and the second processing circuitry (Fairbanks, para. [0014] “RFID interrogator 102 communicates with one or more RFID tags 110. Data can be exchanged between interrogator 102 and RFID tag 110 via radio transmit signal 108 and radio receive signal 112. RFID interrogator 102 comprises RF transceiver 104, which contains transmitter and receiver electronics, and antenna 106, which are configured to generate and receive radio transit signal 108 and radio receive signal 112, respectively. Exchange of data can be accomplished via electromagnetic or electrostatic coupling in the RF spectrum in combination with various modulation and encoding schemes.” And para. [0015] “RFID tag 110 is a transponder that can be attached to an object of interest and act as an information storage mechanism. In many applications, the use of passive RFID tags is desirable, because they have a virtually unlimited operational lifetime and can be smaller, lighter, and cheaper than active RFID tags that contain an internal power source, e.g. battery. Passive RFID tags power themselves by rectifying the RF signal emitted by the RF scanner. Consequently, the range of transmit signal 108 determines the operational range of RFID tag 110.”), the second processing circuitry to: 
produce the response to the identifier request, the response including the ID, and cause the second antenna to produce the response (Fairbanks, para. [0016] “RF transceiver 104 transmits RF signals to RFID tag 110, and receives RF signals from RFID tag 110, via antenna 106. The data in transmit signal 108 and receive signal 112 can be contained in one or more bits for the purpose of providing identification and other information relevant to the particular RFID tag application. When RFID tag 110 passes within the range of the radio frequency electromagnetic field emitted by antenna 106, RFID tag 110 is excited and transmits data back to RF interrogator 102. A change in the impedance of RFID tag 110 can be used to signal the data to RF interrogator 102 via receive signal 112.” And para. [0017] “Digital electronics 114, which can comprise a microprocessor with RAM, performs decoding and reading of receive signal 112. Similarly, digital electronics 114 performs the coding of transmit signal 108. Thus, RF interrogator 102 facilitates the reading or writing of data to RFID tags, e.g. RFID tag 110 that are within range of the RF field emitted by antenna 104. Together, RF transceiver 104 and digital electronics 114 comprise reader 118. Finally, digital electronics 114 and can be interfaced with an integral display and/or provide a parallel or serial communications interface to a host computer or industrial controller, e.g. host computer 116.”); 
Fairbanks teaches all the limitations of claim 1 above, however fails to explicitly teach but Boucher teaches:
(Boucher, para. [0105] “one or more tag(s) 850 may be programmed to send data to a device 810 when the tag is read which will refer the device 810 to an associated locally or remotely stored instruction which may cause the device 810 to, for example, generate and automatically send one or more e-mail(s), instant message(s), and/or other communication(s).” and para. [0133] “at 1502 the device 810 can determine whether any or all data read from the tag 850 corresponds to an action, and if so whether it conforms to any one or more standard (i.e., generic, operating system, or other broadly public) NFC actions, such as initialization of communications processes, display of image or text and/or other media content stored on the tag or stored by one or more servers 912, 918, 1306, etc., referenced by data stored on the tag. If such data corresponds to such standard action(s), at 1504 coded instructions executable by the device 810 can be accessed, from memory(ies) on the tag 850, device 810, the device 854, another device 810, and/or one or more networked applications or other resources accessible at 912, 918, etc., and executed accordingly.” And para. [0136] “At 1510 the device 810 can further parse and/or otherwise interpret any remaining read data…data read from a tag 850 may comprise reference data which, upon interpretation by processor(s) 8180, etc., can point the device 810, 120 to one or more networked resources 912, 914, 91, 1306, etc., to read and/or otherwise access data, including any desired executable instruction sets, and execute corresponding instructions.”); and 
cause the second antenna to transmit the response to the access request (Boucher, para. [0115] “the mobile device 810 includes NFC reading capabilities 8132, such as an NFC antenna 8132b, an NFC tag reader 8132c communicatively connected to the antenna, and an NFC controller 8132a communicative with the NFC tag reader, as discussed above, and further may include one or more action application ("action apps") module 1404, 8130N communicative with the NFC controller 8132a, and aspects of the device via the NFC stack 1402, 8116, 8118, which action app comprises logic suitable for use by controller 8180 and/or 8132a in interpreting coded instruction data sets read from a device 810, 850, etc., and directing actions that are to be executed by the device 810, 120, by its components, and/or by software aspects associated with the device in accordance with such coded instruction sets.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boucher’s access authorization for near field communication devices into Fairbank’s RFID authentication, with a motivation to protect data during NFC or Web communications processes (Boucher, para. [0073]). 

As per claim 2, the combination of Fairbanks and Boucher teaches the system of claim 1, wherein the first processing circuitry is further to: 
retrieve, from the first memory, a first key of one or more keys stored on the first memory (Fairbanks, para. [0068] “the reader executes a request for the tag's identifier. In step 504, the tag responds by sending its identifier. Other than the identifier, however, the tag's memory cannot be read without the correct password. In order to supply the correct password, in step 506 the reader looks up the password associated with the identifier received in step 504. For example, in one implementation, the reader draws from its on-board database the last known tap set, the cycles run, and the IV in that tap set. The cycle represents the number of times the generator was clocked. These outputs are the password key. The key is used to encrypt the stored password for the tag's identifier. The encrypted password is transmitted to the tag in step 508.”); and 
wherein the location of the second memory to access is further identified based on the first key (Fairbanks, para. [0069] “The tag receives and decrypts the password in step 510 and compares it with its stored password in step 512. If the password is correct then the status of the successful transmission is acknowledged to the reader in step 526. The reader then can access the memory or a portion of the memory, e.g., according to the segregation of memory by password type.” And para. [0070] “when the reader receives the acknowledgement in step 528, it can store the taps and cycle information. In step 530, the reader can transmit a read memory command, which can be received and processed by the tag in step 532.”).
As per claim 3, the combination of Fairbanks and Boucher teaches the system of claim 2, wherein the location of the second memory to access is determined by hashing one or more of the first key, the identifier, and a combination thereof, and using the hash value as an index to a lookup table in the first memory, the lookup table detailing contents of at least a portion of the second memory (Fairbanks, para. [0053] “scrambling can be selected for the password key. Different choices for implementing scrambling should also be indexed as well for synchronization to function in password decryption.” And para. [0054] “the index to the kernel, and possibly to the scrambling choice, can be transmitted in clear text from the interrogator to the tag, but the index will only be actionable by a tag equipped with the capability to execute the password key algorithm illustrated in Figs. 5-7.” And para. [0055] “Each tag's ID can then be associated with a set of tag passwords or mathematical kernels. Upon the receipt of a tag's ID (see step 504 in figure 5), an interrogator can be configured to load the correct set of tag passwords from either a local database in the interrogator or a remote database.” And para. [0056] “In a tag 202 configured in accordance with the embodiments described herein, a PRSG 400 along with a scalable scrambling logic can be configured to determine a new password key for encrypting the tag's password. The amount of scrambling is programmable up to a full encryption processor such as an AES 128. The major steps of the authentication process are shown in figure 5. As shown in figure 3, the Memory 5 location in tag memory 306 can hold the mathematical kernel for PRSG 400 as well as the inputs to the kernel, e.g., the tap set, IV, and cycle. The values of the kernel components can be known to interrogator 204 and can be transmitted to server 206 for backup and the use of other interrogators.”).
As per claim 4, the combination of Fairbanks and Boucher teaches the system of claim 2, wherein the first processing circuitry is further to use a second key of the one or more keys to determine a process to use to determine the location in the first memory (Fairbanks, para. [0053] “scrambling can be selected for the password key. Different choices for implementing scrambling should also be indexed as well for synchronization to function in password decryption.” And para. [0054] “the index to the kernel, and possibly to the scrambling choice, can be transmitted in clear text from the interrogator to the tag, but the index will only be actionable by a tag equipped with the capability to execute the password key algorithm illustrated in Figs. 5-7.” And para. [0055] “Each tag's ID can then be associated with a set of tag passwords or mathematical kernels. Upon the receipt of a tag's ID (see step 504 in figure 5), an interrogator can be configured to load the correct set of tag passwords from either a local database in the interrogator or a remote database.” And para. [0056] “In a tag 202 configured in accordance with the embodiments described herein, a PRSG 400 along with a scalable scrambling logic can be configured to determine a new password key for encrypting the tag's password. The amount of scrambling is programmable up to a full encryption processor such as an AES 128. The major steps of the authentication process are shown in figure 5. As shown in figure 3, the Memory 5 location in tag memory 306 can hold the mathematical kernel for PRSG 400 as well as the inputs to the kernel, e.g., the tap set, IV, and cycle. The values of the kernel components can be known to interrogator 204 and can be transmitted to server 206 for backup and the use of other interrogators.”).
As per claim 8, the combination of Fairbanks and Boucher teaches the system of claim 2, wherein the first processing circuitry is further to: determine an encryption/decryption process based on  (Fairbanks, para. [0074] “A more detailed description of the password key synchronization in accordance with one embodiment is illustrated in the flow chart of figure 6. In this example it is assumed that the tag has already responded with its identification (step 504). As the process continues an authentication of the encrypted password is attempted (steps 510 and 512) it may be that the interrogator is not using the same index to key parameters necessary to generate the correct key for decrypting the password (step 510) on the tag. As a result the tag cannot verify a correct password (step 512) because the interrogator is using a different encryption key, and the tag will not respond to memory read or write requests (step 520).” And para. [0075] “The tag should have stored in its memory information necessary to construct many keys for decryption of passwords. Likewise the interrogator also should have the same information and indexing to this information. The interrogator chooses any index to the information to construct a new key in steps 602 and 604, other than the one used previously and that resulted in the negative acknowledgement (step 522) from the tag. This new index is used to encrypt the password in step 606 and the encrypted password is transmitted in step 608. The tag then receives the encrypted password in step 610 and used it to construct a new password decryption key to use in decrypting the transmitted password (in step 612). [0076] If the authentication works, then process exits to step 522. If not, then the tag transmits a negative acknowledgement in step 616. The interrogator will then construct a new key and use it to encrypt a password in step 618. The encrypted password is then transmitted in step 620. The tag receives the new password in step 622 and constructs a key to use in decrypting the encrypted password in step 624.”).

As per claim 9, the combination of Fairbanks and Boucher teaches the system of claim 8, wherein the first processing circuitry is further to: determine an encryption/decryption key based on one or more of a fourth key of the one or more keys and the identifier; and encrypt/decrypt data to/from the second memory using the determined encryption/decryption key (Fairbanks, para. [0074] “A more detailed description of the password key synchronization in accordance with one embodiment is illustrated in the flow chart of figure 6. In this example it is assumed that the tag has already responded with its identification (step 504). As the process continues an authentication of the encrypted password is attempted (steps 510 and 512) it may be that the interrogator is not using the same index to key parameters necessary to generate the correct key for decrypting the password (step 510) on the tag. As a result the tag cannot verify a correct password (step 512) because the interrogator is using a different encryption key, and the tag will not respond to memory read or write requests (step 520).” And para. [0075] “The tag should have stored in its memory information necessary to construct many keys for decryption of passwords. Likewise the interrogator also should have the same information and indexing to this information. The interrogator chooses any index to the information to construct a new key in steps 602 and 604, other than the one used previously and that resulted in the negative acknowledgement (step 522) from the tag. This new index is used to encrypt the password in step 606 and the encrypted password is transmitted in step 608. The tag then receives the encrypted password in step 610 and used it to construct a new password decryption key to use in decrypting the transmitted password (in step 612). [0076] If the authentication works, then process exits to step 522. If not, then the tag transmits a negative acknowledgement in step 616. The interrogator will then construct a new key and use it to encrypt a password in step 618. The encrypted password is then transmitted in step 620. The tag receives the new password in step 622 and constructs a key to use in decrypting the encrypted password in step 624.”).

As per claim 10, the combination of Fairbanks and Boucher teaches the system of claim 1, wherein the access request is to write data to the second memory that indicates usage of an object physically connected to the passive wireless communication device (Boucher, para. [0047] “FIG. 7 illustrates an example of two similar or otherwise compatible wireless communications devices 810a, 810b brought together, as for example through a physical movement or gesture towards each other, into close proximity or actual physical contact in order to provide a simple interface and initiate a wireless NFC connection.” And para. [0049] “a communications device 810 may likewise establish communication with a passive peripheral 850, such as a tag, by placing the device 810 into close proximity or touching the device to the passive magnetic tag (NFC tag 850 in this example), thus initiating a NFC connection with the peripheral. As used herein, a passive magnetic tag, magnetic tag, or simply tag may refer to any of a variety of different devices, including NFC tags, RF ID tags, or other data storage devices with passive transmission capability. If the tag 850 is blank, the tag may be programmed by device 810a in some cases. If the tag 850 is already programmed, the communications device 810a may overwrite information stored thereon, write additional information to the tag, and/or read information from the tag, which may lead to further action. For example, if the tag 850 is associated with a printer, the communications device 810 can run a print job on the printer.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boucher’s access request authorization for near field communication devices into Fairbank’s RFID authentication, with a motivation to prevent access operations other than by specifically-authorized devices (Boucher, para. [0170]). 

As per claim 11, Fairbanks teaches a device comprising: 
(Fairbanks, [0060] “Figure 3 is a diagram illustrating an RFID tag circuit 300 in accordance with one embodiment. Tag circuit 300 can comprise an analog front end 302, baseband circuit 304, memory 306, and PRSG 308 (pseudo-random sequence generator), which can be similar to PRSG 400 as described above. Analog front end 302 can be configured to send and receive radio frequency signals via antenna 310. Thus, analog front end 302 can comprise the rectifiers, regulators, modulators, demodulators, oscillators, filters, etc., required to receive a radio frequency signal, convert it to, or demodulate it to a digital signal and to transmit a radio frequency signal, modulated by a digital signal.”); and 
harvesting circuitry to convert electromagnetic waves from an active wireless communication device incident thereon to electrical power and provide the power to the processing circuitry and the memory (Fairbanks, para. [0014] “RFID interrogator 102 communicates with one or more RFID tags 110. Data can be exchanged between interrogator 102 and RFID tag 110 via radio transmit signal 108 and radio receive signal 112. RFID interrogator 102 comprises RF transceiver 104, which contains transmitter and receiver electronics, and antenna 106, which are configured to generate and receive radio transit signal 108 and radio receive signal 112, respectively. Exchange of data can be accomplished via electromagnetic or electrostatic coupling in the RF spectrum in combination with various modulation and encoding schemes.” And para. [0015] “RFID tag 110 is a transponder that can be attached to an object of interest and act as an information storage mechanism. In many applications, the use of passive RFID tags is desirable, because they have a virtually unlimited operational lifetime and can be smaller, lighter, and cheaper than active RFID tags that contain an internal power source, e.g. battery. Passive RFID tags power themselves by rectifying the RF signal emitted by the RF scanner. Consequently, the range of transmit signal 108 determines the operational range of RFID tag 110.”); 
the processing circuitry to: 
produce a response to a request from the active wireless communication device for the contents of the first memory location, the response including the identifier (Fairbanks, para. [0016] “RF transceiver 104 transmits RF signals to RFID tag 110, and receives RF signals from RFID tag 110, via antenna 106. The data in transmit signal 108 and receive signal 112 can be contained in one or more bits for the purpose of providing identification and other information relevant to the particular RFID tag application. When RFID tag 110 passes within the range of the radio frequency electromagnetic field emitted by antenna 106, RFID tag 110 is excited and transmits data back to RF interrogator 102. A change in the impedance of RFID tag 110 can be used to signal the data to RF interrogator 102 via receive signal 112.” And para. [0017] “Digital electronics 114, which can comprise a microprocessor with RAM, performs decoding and reading of receive signal 112. Similarly, digital electronics 114 performs the coding of transmit signal 108. Thus, RF interrogator 102 facilitates the reading or writing of data to RFID tags, e.g. RFID tag 110 that are within range of the RF field emitted by antenna 104. Together, RF transceiver 104 and digital electronics 114 comprise reader 118. Finally, digital electronics 114 and can be interfaced with an integral display and/or provide a parallel or serial communications interface to a host computer or industrial controller, e.g. host computer 116.”); and 
Fairbanks teaches all the limitations of claim 11 above, however fails to explicitly teach but Boucher teaches:
cause the antenna to transmit the response (Boucher, para. [0115] “the mobile device 810 includes NFC reading capabilities 8132, such as an NFC antenna 8132b, an NFC tag reader 8132c communicatively connected to the antenna, and an NFC controller 8132a communicative with the NFC tag reader, as discussed above, and further may include one or more action application ("action apps") module 1404, 8130N communicative with the NFC controller 8132a, and aspects of the device via the NFC stack 1402, 8116, 8118, which action app comprises logic suitable for use by controller 8180 and/or 8132a in interpreting coded instruction data sets read from a device 810, 850, etc., and directing actions that are to be executed by the device 810, 120, by its components, and/or by software aspects associated with the device in accordance with such coded instruction sets.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boucher’s access authorization for near field communication devices into Fairbank’s RFID authentication, with a motivation to protect data during NFC or Web communications processes (Boucher, para. [0073]). 
As per claim 12, the combination of Fairbanks and Boucher teaches the device of claim 11, further comprising: 
receive an access request for a third memory location; retrieve data from or write data to the third memory location of the second memory based on the access request (Boucher, para. [0105] “one or more tag(s) 850 may be programmed to send data to a device 810 when the tag is read which will refer the device 810 to an associated locally or remotely stored instruction which may cause the device 810 to, for example, generate and automatically send one or more e-mail(s), instant message(s), and/or other communication(s).” and para. [0133] “at 1502 the device 810 can determine whether any or all data read from the tag 850 corresponds to an action, and if so whether it conforms to any one or more standard (i.e., generic, operating system, or other broadly public) NFC actions, such as initialization of communications processes, display of image or text and/or other media content stored on the tag or stored by one or more servers 912, 918, 1306, etc., referenced by data stored on the tag. If such data corresponds to such standard action(s), at 1504 coded instructions executable by the device 810 can be accessed, from memory(ies) on the tag 850, device 810, the device 854, another device 810, and/or one or more networked applications or other resources accessible at 912, 918, etc., and executed accordingly.” And para. [0136] “At 1510 the device 810 can further parse and/or otherwise interpret any remaining read data…data read from a tag 850 may comprise reference data which, upon interpretation by processor(s) 8180, etc., can point the device 810, 120 to one or more networked resources 912, 914, 91, 1306, etc., to read and/or otherwise access data, including any desired executable instruction sets, and execute corresponding instructions.”); and 
cause the antenna to transmit a response to the access request (Boucher, para. [0115] “the mobile device 810 includes NFC reading capabilities 8132, such as an NFC antenna 8132b, an NFC tag reader 8132c communicatively connected to the antenna, and an NFC controller 8132a communicative with the NFC tag reader, as discussed above, and further may include one or more action application ("action apps") module 1404, 8130N communicative with the NFC controller 8132a, and aspects of the device via the NFC stack 1402, 8116, 8118, which action app comprises logic suitable for use by controller 8180 and/or 8132a in interpreting coded instruction data sets read from a device 810, 850, etc., and directing actions that are to be executed by the device 810, 120, by its components, and/or by software aspects associated with the device in accordance with such coded instruction sets.”).
As per claim 15, the combination of Fairbanks and Boucher teaches the device of claim 11, wherein the access request is to write data to the memory that indicates usage of an object physically connected to the device and wherein the device further comprises tamper circuitry that prevents altering the data that indicates usage of the object (Boucher, para. [0027] “a user of an active NFC-capable mobile device may wish to ignore any undesirable or otherwise unauthorized interactions with other mobile devices, and may be enabled to selectively limit or prevent such interactions. Similarly, an NFC-capable device used for a specific purpose, such as for reading "smart" cards/tags, for example, may ignore requested interactions from any NFC-capable device that is not recognized as a smart card/tag.” And para. [0170] “security may be, at least in part, handled from the cloud server 912, 914, 1306. For example, recognition in the cloud may occur as to "signed" tags, i.e., tags that are identified with specifically-identified known creating (private) device(s). Additionally, tags may be locked through the use of encryption, passwords/PINs, and or other data-authorization techniques, and such locked tags may be prepackaged with embedded identifications thereon. Further, tags may be "fused," such as wherein nefarious or malicious actions stemming from the cloud server addressed by the tag would "blow" the fuse, i.e., prevent all other read/write operations associated with the tag other than any operations initiated by specifically-authorized device(s) 810, for example. Such a fuse may be literal, i.e., wherein the tag is made inoperable (such as wherein the tag is active and may be interacted with remotely), or a pseudo-fuse, i.e., wherein the referenced cloud server address is disabled from sending actions to public reading devices.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boucher’s access request authorization for near field communication devices into Fairbank’s RFID authentication, with a motivation to prevent access operations other than by specifically-authorized devices (Boucher, para. [0170]). 

5.	Claims 5-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fairbanks in view of Boucher, as disclosed above, in further view of US Pub. No. US 2017/0011210 A1 to Cheong, (hereinafter, “Cheong”).
As per claim 5, the combination of Fairbanks and Boucher teaches the system of claim 1, however fails to explicitly teach but Cheong teaches: further comprising: 
a wearable patch; and wherein the passive wireless communication device is physically connected to the wearable patch (Cheong, para. [0307] “the electronic device 1 may include the main body 10 (a function device portion) and a wearing portion 50 (wearable patch) including a wearing member (e.g., a band or strap). The main body 10 may be detachably coupled to the wearing portion 50. On the main body 10 may be arranged a display device 13 to display various types of information, a pressing key (e.g., a side key K) to enter various types of information, a sensor portion S (e.g., a bio signal sensor), or a touch input unit. The main body 10 may include a front surface F and a rear surface R contacting the user's body when the electronic device is worn on the user). The display device 13 may be positioned on the front surface F of the main body 10, and the sensor portion S may be positioned on the rear surface R of the main body 10.” And para. [0309] “The wearing portion 50 may be formed of an elastic material and enables the main body 10 to be stably worn on the user's body. As necessary, the wearing portion 320 may bring the main body 10 in tight contact with the user's skin” and para. [0552] “The electronic device may gather the product information through the database in the remote server or local device using the ID or text information included in the electronic tag, such as near field code (NFC), RFID, or electronic product code (EPC). In case the electronic tag contains the full text information, the electronic device may directly gather the detailed information from the electronic tag. The electronic device may receive the RFID tag through the RFID reader and may receive the image code information through the camera module or scanner.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheong’s electronic device into (Cheong, para. [0653]). 
As per claim 6, the combination of Fairbanks, Boucher and Cheong teaches the system of claim 5, further comprising: a wearable electronic device; and wherein the wearable electronic device is physically connected to the wearable patch (Cheong, para. [0261] “the electronic device may be a device including a communication function. Examples of the electronic device according to embodiments of the present invention may include at least one of…a wearable device (e.g., a head-mounted device (HMD), such as smart glasses, electronic clothes, an electronic bracelet, an electronic necklace, an electronic appcessory, an electronic tattoo, or a smart watch” and para. [0306] “as the electronic device 1, a wearable electronic device, e.g., an electronic device that may be put on the user's wrist, such as a wristwatch or bracelet, is exemplified…the electronic device may apply to a curved part of the user's body in a diversified manner. The curved part of the user's body may be, e.g., a wrist or ankle. According to an embodiment, the electronic device may be easily put on various parts of the user's body depending on the configuration of a wearing unit.” And para. [0307] “the electronic device 1 may include the main body 10 (a function device portion) and a wearing portion 50 (wearable patch) including a wearing member (e.g., a band or strap). The main body 10 may be detachably coupled to the wearing portion 50. On the main body 10 may be arranged a display device 13 to display various types of information, a pressing key (e.g., a side key K) to enter various types of information, a sensor portion S (e.g., a bio signal sensor), or a touch input unit. The main body 10 may include a front surface F and a rear surface R contacting the user's body when the electronic device is worn on the user).”).
As per claim 7, the combination of Fairbanks and Boucher teaches the system of claim 1, however fails to explicitly teach but Cheong teaches: further comprising a moisture wicking material and (Cheong, para. [0307] “the electronic device 1 may include the main body 10 (a function device portion) and a wearing portion 50 (wearable patch) including a wearing member (e.g., a band or strap). The main body 10 may be detachably coupled to the wearing portion 50. On the main body 10 may be arranged a display device 13 to display various types of information, a pressing key (e.g., a side key K) to enter various types of information, a sensor portion S (e.g., a bio signal sensor), or a touch input unit. The main body 10 may include a front surface F and a rear surface R contacting the user's body when the electronic device is worn on the user).” And para. [0353] “the body housing 11 has a uni-body structure, is shaped to have an opened front surface F for installation of the display device 13, and may include openings 11d for arrangement of a sensor portion S (e.g., a bio signal sensor), side key K, and contact member 23. A waterproof structure may be formed in such opened surface or openings each, preventing influx of moisture into the inside of the main body 10. In this embodiment, the main body 10 of the electronic device 1 may minimize waterproof points by coupling the bracket 19 capable of modularizing various electronic parts to the uni-body body housing 11.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheong’s electronic device into Boucher’s access authorization for near field communication devices and Fairbank’s RFID authentication, with a motivation to protect personal information (Cheong, para. [0653]). 
As per claim 13, the combination of Fairbanks and Boucher teaches the device of claim 11, however fails to explicitly teach but Cheong teaches: further comprising: a wearable patch; and wherein the memory, harvesting circuitry, antenna, and processing circuitry are physically connected to the wearable patch (Cheong, para. [0307] “the electronic device 1 may include the main body 10 (a function device portion) and a wearing portion 50 (wearable patch) including a wearing member (e.g., a band or strap). The main body 10 may be detachably coupled to the wearing portion 50. On the main body 10 may be arranged a display device 13 to display various types of information, a pressing key (e.g., a side key K) to enter various types of information, a sensor portion S (e.g., a bio signal sensor), or a touch input unit. The main body 10 may include a front surface F and a rear surface R contacting the user's body when the electronic device is worn on the user). The display device 13 may be positioned on the front surface F of the main body 10, and the sensor portion S may be positioned on the rear surface R of the main body 10.” And para. [0309] “The wearing portion 50 may be formed of an elastic material and enables the main body 10 to be stably worn on the user's body. As necessary, the wearing portion 320 may bring the main body 10 in tight contact with the user's skin” and para. [0552] “The electronic device may gather the product information through the database in the remote server or local device using the ID or text information included in the electronic tag, such as near field code (NFC), RFID, or electronic product code (EPC). In case the electronic tag contains the full text information, the electronic device may directly gather the detailed information from the electronic tag. The electronic device may receive the RFID tag through the RFID reader and may receive the image code information through the camera module or scanner.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheong’s electronic device into Boucher’s access authorization for near field communication devices and Fairbank’s RFID authentication, with a motivation to protect personal information (Cheong, para. [0653]). 
As per claim 14, the combination of Fairbanks, Boucher and Cheong teaches the device of claim 13, further comprising: a wearable electronic device; and wherein the wearable patch is physically connected to the wearable electronic device (Cheong, para. [0261] “the electronic device may be a device including a communication function. Examples of the electronic device according to embodiments of the present invention may include at least one of…a wearable device (e.g., a head-mounted device (HMD), such as smart glasses, electronic clothes, an electronic bracelet, an electronic necklace, an electronic appcessory, an electronic tattoo, or a smart watch” and para. [0306] “as the electronic device 1, a wearable electronic device, e.g., an electronic device that may be put on the user's wrist, such as a wristwatch or bracelet, is exemplified…the electronic device may apply to a curved part of the user's body in a diversified manner. The curved part of the user's body may be, e.g., a wrist or ankle. According to an embodiment, the electronic device may be easily put on various parts of the user's body depending on the configuration of a wearing unit.” And para. [0307] “the electronic device 1 may include the main body 10 (a function device portion) and a wearing portion 50 (wearable patch) including a wearing member (e.g., a band or strap). The main body 10 may be detachably coupled to the wearing portion 50. On the main body 10 may be arranged a display device 13 to display various types of information, a pressing key (e.g., a side key K) to enter various types of information, a sensor portion S (e.g., a bio signal sensor), or a touch input unit. The main body 10 may include a front surface F and a rear surface R contacting the user's body when the electronic device is worn on the user).”).

Conclusion
6	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150332031 A1 – Services associated with wearable electronic device.
US 20140006797 A1 – Memory authentication and encryption.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437